
	

113 HR 2653 IH: Ready-to-Compete Act
U.S. House of Representatives
2013-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2653
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2013
			Mr. Yarmuth (for
			 himself, Mr. Blumenauer,
			 Mr. Carson of Indiana,
			 Ms. McCollum,
			 Mr. McGovern,
			 Mr. Owens,
			 Mr. Polis,
			 Mr. Rangel, and
			 Mr. Richmond) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 and the Workforce Investment Act of 1998 to award grants to prepare
		  individuals for the 21st century workplace and to increase America’s global
		  competitiveness, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ready-to-Compete
			 Act.
		IReady
			 to Learn: School Readiness and Success
			101.Ready-to-learn
			 grantsSubpart 3 of part D of
			 title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6775)
			 is amended to read as follows:
				
					3Ready-to-Learn
						2431.Short
				titleThis subpart may be
				cited as Ready-to-Learn Act.
						2432.Ready-to-learn
				innovative multiplatform educational programming and services
							(a)In
				generalThe Secretary is authorized to award grants to eligible
				entities to enable such entities—
								(1)to provide a
				coordinated Ready-to-Learn service described in subsection (c); and
								(2)to award subgrants
				or enter into contracts or cooperative agreements with an eligible subgrantee
				to enable the eligible subgrantee to operate a high-quality Ready-to-Learn
				program that is a part of the coordinated Ready-to-Learn service.
								(b)Ready-to-Learn
				program requirementsEach eligible entity receiving a grant under
				this subpart shall operate a Ready-to-Learn program that—
								(1)develops,
				produces, and distributes innovative multiplatform educational programming and
				services for young children and youth (especially those young children and
				youth served under part A of title I), and the parents, educators, and
				caregivers of such children in order to help improve early childhood
				development and student achievement in the areas of—
									(A)reading;
									(B)mathematics;
									(C)science;
									(D)health and
				wellness;
									(E)social and
				emotional development; or
									(F)other academic or
				developmentally appropriate areas;
									(2)facilitates the
				development of—
									(A)innovative
				multiplatform educational programming and services, directly or through
				contracts, with producers of innovative multiplatform educational programming
				and services for young children and youth;
									(B)rigorous
				professional development for educators and caregivers that supports effective
				use of Ready-to-Learn innovative multiplatform educational programming and
				services or improves the effectiveness of teachers in classrooms serving young
				children and youth;
									(C)support materials
				and services that accompany such innovative multiplatform educational
				programming and services and professional development, including outreach
				services, in order to promote the effective use of such innovative
				multiplatform educational programming and services; and
									(D)related support
				resources for parents and caregivers that are designed for nationwide
				distribution over public television stations’ digital broadcasting channels and
				other high-tech delivery platforms;
									(3)contracts with an
				entity that owns and operates a television public broadcast station, as defined
				in section 397(6) of the Communications Act of 1934 (47 U.S.C. 397(6))—
									(A)that demonstrates
				that the station is a member of a strong, local, community-based partnership,
				in order to deliver effective services which meet the educational needs of the
				children in the community served by the broadcast area; and
									(B)so that innovative
				multiplatform educational programming and services developed under this subpart
				are disseminated and distributed to the widest possible audience appropriately
				served by the most appropriate distribution technologies; or
									(4)develops and
				disseminates educational or training material, directly related to the
				television programs assisted under this subpart, that is designed—
									(A)to promote school
				readiness and success for all children, especially children served under part A
				of title I, including English language learners; and
									(B)to promote the
				effective use of related services and related support resources developed under
				paragraphs (2) and (3), respectively, among parents, caregivers, teachers, Head
				Start programs, reading and literacy programs funded under the Elementary and
				Secondary Education Act, family literacy programs, child care providers, early
				childhood educators, public and school libraries, museums, State educational
				agencies, businesses, institutions of higher education, and after-school,
				summer, and extended day and year programs.
									(c)Coordinated
				Ready-to-Learn ServiceIn awarding subgrants and entering into
				contracts and cooperative agreements under this subpart, an eligible entity
				shall provide a coordinated Ready-to-Learn service that—
								(1)shall
				include—
									(A)innovative
				multiplatform educational programming, determined by the eligible entity to be
				of sound content and artistic excellence, aligned to—
										(i)State academic
				content and academic achievement standards described under section 1111 and
				State early learning standards, as appropriate;
										(ii)rigorous
				professional development for educators and caregivers that supports effective
				use of Ready-to-Learn innovative multiplatform educational programming and
				services or improves the effectiveness of teachers in classrooms serving young
				children and youth; and
										(iii)related
				services;
										(B)effective, ongoing
				community outreach programs and ongoing partnerships with local organizations
				to help ensure that the programming—
										(i)addresses specific
				community and school needs;
										(ii)addresses needs
				of caregivers and educators;
										(iii)reaches children
				served under part A of title I; and
										(iv)engages multiple
				constituencies of children, parents, caregivers, and educators;
										(C)academic and
				developmental television programming described in subsection (b) (1) in—
										(i)the topics
				described in subparagraphs (A) and (E) of subsection (b)(1); and
										(ii)not less than 1
				other topic described in subparagraphs (B), (C), (D), and (F) of subsection
				(b)(1); and
										(D)a rigorous
				evaluation of the impact of the innovative multiplatform educational
				programming and services described in subsection (b)(l) on—
										(i)school readiness
				skills of young children in various socioeconomic areas, including rural and
				urban areas;
										(ii)school success of
				youth in various socioeconomic areas, including rural and urban areas;
										(iii)teacher
				effectiveness; and
										(iv)community
				engagement and awareness; and
										(2)may include a
				comprehensive preschool curriculum based upon the Ready-to-Learn
				programs.
								(d)Technical
				assistance, materials, training, and curriculaThe eligible
				entity shall provide eligible subgrantees that receive a subgrant or enter into
				a contract or cooperative agreement under this subpart with technical
				assistance, supporting materials, training, and curricula to ensure effective
				implementation of subsection (c).
							(e)Reservation of
				fundingThe eligible entity shall use such sums as may be
				necessary from the funds received under this subpart to award subgrants to or
				enter into contracts or cooperative agreements with eligible subgrantees that
				are public broadcast stations, as defined in section 397(6) of the
				Communications Act of 1934, to carry out subsection (c)(1)(B) and section
				2435(c).
							(f)Availability of
				programming and related servicesIn awarding a grant under this
				subpart, the Secretary shall ensure that each eligible entity makes innovative
				multiplatform educational programming and services widely available, with
				support materials available, as appropriate, to young children and youth,
				parents, caregivers, teachers, reading and literacy programs funded under the
				Elementary and Secondary Education Act, family literacy programs, child care
				providers, early childhood educators, public and school libraries, museums,
				State educational agencies, businesses, institutions of higher education, and
				afterschool, summer, and extended day and year programs in order to increase
				the effective use of innovative multiplatform educational programming and
				services.
							2433.Coordination
				of activitiesIn carrying out
				this subpart, an eligible entity shall—
							(1)consult with the
				Secretary and the Secretary of Health and Human Services—
								(A)to maximize the
				use of high-quality innovative multiplatform educational programming and
				services by young children and youth, and to make such programming widely
				available to federally funded programs serving such children; and
								(B)to coordinate
				activities assisted under this subpart with Federal programs that have a major
				professional development component for educators of young children and youth,
				including programs under the Head Start Act, 21st Century Community Learning
				Centers, title I, and the Child Care and Development Block Grant Act of 1990;
				and
								(2)ensure that all
				materials acquired or produced by any eligible subgrantee are determined to be
				of sufficient age-appropriate aesthetic appeal and educational effectiveness to
				warrant national distribution and support in order to maximize the impact of
				televised materials and the use of digital content.
							2434.ApplicationTo be eligible to receive a grant under this
				subpart, an eligible entity shall submit to the Secretary an application at
				such time, in such manner, and containing such information as the Secretary may
				reasonably require.
						2435.Reports and
				evaluations
							(a)Annual report to
				the secretaryIn carrying out this subpart, an eligible entity
				shall prepare and submit to the Secretary an annual report that contains such
				information as the Secretary may require. At a minimum, the report shall
				describe the activities undertaken with funds received under the grant awarded
				to the eligible entity under this subpart, including each of the
				following:
								(1)Programming and
				related services; target populationThe innovative multiplatform
				educational programming and services developed, directly or indirectly, by the
				eligible entity, and the target population served by the programming and
				services.
								(2)Support or
				training and professional development materialsThe support or
				training and professional development materials developed to accompany the
				innovative multiplatform educational programming and services, and the method
				by which the materials were distributed to consumers and users of the
				innovative multiplatform educational programming and services.
								(3)Means of
				distributionThe means by which innovative multiplatform
				educational programming and services developed under this subpart were
				distributed, including the technologies that were used to make the innovative
				multiplatform educational programming and services available, and the
				geographic distribution achieved through such technologies.
								(4)InitiativesThe
				initiatives undertaken by the eligible entity to develop public-private
				partnerships to secure non-Federal support for the development, distribution,
				and broadcast of innovative multiplatform educational programming and
				services.
								(5)ImpactThe
				impact of the innovative multiplatform educational programming and services on
				teaching and learning, including the impact on improving school readiness
				skills, reading skills, mathematics skills, science skills, and skills in other
				developmentally appropriate content areas.
								(b)Report to
				CongressThe Secretary shall prepare and submit to the relevant
				committees of Congress an annual report that includes the following:
								(1)Activity
				summaryA summary of the activities assisted under section
				2432.
								(2)Education,
				training, and professional development materialsA description of
				the education, training, and professional development materials described in
				section 2432(b)(2)(B) that are made available under this subpart, the manner in
				which outreach was conducted to inform parents and child care providers of the
				availability of such materials, and the manner in which such materials were
				distributed in accordance with section 2432.
								(c)Evaluation of
				outreach activitiesIn carrying out this subpart, an eligible
				entity shall require each eligible subgrantee that receives a subgrant or
				enters into a contract or cooperative agreement under this subpart to provide
				evaluation data that include descriptions of the impact of outreach activities
				carried out under this subpart, including—
								(1)the manner in
				which outreach was conducted to inform parents, educators, and child care
				providers of the availability of the innovative multiplatform educational
				programming and services produced under this subpart, including specific
				strategies used to reach a wide audience;
								(2)the extent to
				which the outreach programs included multiple outreach efforts with the same
				organizations or groups and resulted in lasting relationships with those
				organizations or groups and the members of those organizations or groups;
				and
								(3)the effectiveness
				of the outreach programs and services conducted and the number of children,
				families, educators, and child care providers that had access to and utilized
				the innovative multiplatform educational programming and services provided
				under this subpart to improve school readiness skills and school
				success.
								(d)Evaluation of
				impact on school readiness and successThe Secretary shall
				evaluate the impact of the outreach content and services provided under this
				subpart on improving school readiness skills and school success nationwide,
				particularly with respect to young children and youth in the most disadvantaged
				communities.
							2436.Administrative
				costsAn eligible subgrantee
				that receives a subgrant or enters into a contract or cooperative agreement
				under this subpart may use not more than 5 percent of the amount received under
				the subgrant, contract, or cooperative agreement, respectively, for the normal
				and customary expenses of administering the grant, contract, or cooperative
				agreement, respectively.
						2437.Continuation
				of awardsNotwithstanding any
				other provision of law, an eligible subgrantee that received a subgrant or
				enters into a contract or cooperative agreement under this subpart (as this
				subpart existed on the day before the date of enactment of the Ready-to-Learn
				Act) shall continue to receive funds in accordance with the terms of the
				subgrant, contract, or cooperative agreement, respectively, until the date on
				which the subgrant, contract, or cooperative agreement, respectively,
				terminates under such terms.
						2438.Authorization
				of appropriations
							(a)In
				generalThere are authorized to be appropriated to carry out this
				subpart $50,000,000 for fiscal year 2014 and such sums as may be necessary for
				each of the 5 succeeding fiscal years.
							(b)ReservationIn
				any fiscal year in which the amount appropriated is greater than $30,000,000,
				the Secretary shall reserve 50 percent of such excess for innovative
				multiplatform educational programming and services for youth.
							2439.DefinitionsIn this subpart—
							(a)the term
				eligible entity means a public telecommunications entity that is
				able to demonstrate—
								(1)a capacity for the
				development and national distribution of educational and instructional
				television programming of high quality that is accessible by a large majority
				of disadvantaged preschool and elementary school children;
								(2)a capacity to
				contract with the producers of children’s television programming for the
				purpose of developing educational television programming of high
				quality;
								(3)a capacity to
				integrate children’s television programming with innovative multiplatform
				educational programming and services;
								(4)a capacity,
				consistent with the entity’s mission and nonprofit nature, to negotiate such
				contracts in a manner that returns to the entity an appropriate share of any
				ancillary income from sales of any program-related products; and
								(5)a capacity to
				localize programming and materials to meet specific State and local needs and
				to provide educational outreach at the local level;
								(b)the term
				eligible subgrantee means—
								(1)a national
				nonprofit membership organization that acquires and distributes programming to
				noncommercial educational television broadcasters through the national public
				television interconnection system that the organization manages and
				operates;
								(2)a local or
				statewide public television station or system; or
								(3)a nonprofit
				producer of high-quality children’s educational television and other media
				programming;
								(c)the term
				innovative multiplatform educational programming and services
				means high-quality programming that is—
								(1)packaged for
				distribution over broadband, digital, and over-the-airwaves television;
								(2)packaged with
				companion content for distribution over the Internet, mobile devices, classroom
				devices, and any other technologies appropriate for the content;
								(3)aligned across all
				platforms to a central curriculum and story;
								(4)accessible to
				students in all regions, including rural areas via distance learning
				technologies;
								(5)designed to target
				the research-identified needs of young children or youth, or a subset thereof;
				and
								(6)designed to reach
				students in the targeted age range age-appropriately and via the media that
				reaches them most effectively;
								(d)the term
				school success means improved academic achievement or engagement
				in subject areas referenced in section 2432(b)(1);
							(e)the term
				young children means children ages 2–8; and
							(f)the term
				youth means children ages
				9–13.
							.
			IIREADY-TO-EARN
			 GRANTS 
			201.Ready-To-Earn
			 GrantsChapter 4 of subtitle A
			 of title II of the Workforce Investment Act of 1998 (29 U.S.C. 9251 et seq.) is
			 amended by adding at the end the following:
				
					244.Television
				broadcast workforce training grant program
						(a)In
				generalThe Secretary is authorized to award grants, on a
				competitive basis, to an entity that owns and operates a television public
				broadcast station, as defined in section 397(6) of the Communications Act of
				1934, or a partnership of such entities, for the purpose of developing,
				disseminating, and providing online and on-air education and training services
				for adults, including adult education, adult literacy, high school equivalency
				test preparation, workforce training, and related outreach services that are
				priorities for the community.
						(b)Eligible
				entitiesTo be eligible to receive a grant under this section, an
				entity shall—
							(1)own or operate a local television public
				broadcast station, as defined in section 397(6) of the Communications Act of
				1934, that is able to demonstrate a capacity for the development and
				distribution of high-quality educational digital content and services in the
				areas of adult education, adult literacy, high school equivalency test
				preparation, workforce training, and related outreach services;
							(2)partner with an
				eligible agency as defined in section 203(4) or a State Board as described in
				section 111 or institutions of higher education in order to implement a
				high-quality program in accordance with this section; and
							(3)conduct a needs
				assessment of the proposed community to be served through online and on-air
				education and training services.
							(c)ApplicationTo be eligible to receive a grant under
				this section, an eligible entity, or partnership of eligible entities, shall
				submit an application to the Secretary. Each application shall—
							(1)describe the innovative, high-quality
				training, tools, products, and educational digital content and services that
				will be developed and used to improve the quality and delivery of adult
				education, adult literacy, high school equivalency test preparation, workforce
				training, and related outreach services;
							(2)describe the
				partnership and the roles of the partners in implementing a high-quality
				program in accordance with this section;
							(3)describe how the
				eligible entity or entities will address the needs of adults who are
				non-English speakers;
							(4)describe how the
				comprehensive program described in this section will meet the needs of that
				community and include partnerships with community-based organizations that
				serve adults in need of such services;
							(5)describe the
				research-based practices and advanced technologies that the program funded
				under this section will use to carry out the purposes of this section;
							(6)describe the
				rigorous evaluation the eligible entity or entities will use to support
				continuous improvement of the program and services, including the report
				described under subsection (g); and
							(7)contain such
				additional assurances as the Secretary may reasonably require.
							(d)Required uses of
				fundsGrant funds provided under this section shall be used
				for—
							(1)the development,
				training and use of innovative, high-quality tools, products, and educational
				digital content and services for—
								(A)adult education, adult literacy, high
				school equivalency test preparation, workforce training, and related outreach
				services;
								(B)professional
				development; and
								(C)community and
				family outreach;
								(2)professional
				development and training of staff;
							(3)evaluation as
				described in subsection (g);
							(4)outreach
				activities to engage adult learners and community organizations;
							(5)English language
				education and services for non-English speakers; and
							(6)other activities
				as needed to meet the purposes of this section.
							(e)DurationA
				grant under this section shall be awarded for a period of 5 years.
						(f)Administrative
				costsAn entity that receives a grant under this section may not
				use more than 5 percent of the amount received under the grant for
				administrative costs.
						(g)Reports and
				evaluationAn entity receiving a grant under this section shall
				prepare and submit to the Secretary an annual report that contains such
				information as the Secretary may require. At a minimum, such report shall
				describe the program activities undertaken with funds received under the grant,
				including—
							(1)the success in
				engaging families and the number of such families;
							(2)the impact of
				professional development and training for staff on the acquisition of training
				and job skills;
							(3)the effectiveness of the specific,
				innovative, high-quality training, tools, products, and educational digital
				content and services developed and used to improve the quality and delivery of
				adult education, adult literacy, high school equivalency test preparation,
				workforce training, and related outreach services; and
							(4)the impact of the program on adult literacy
				and English language skills, workforce skills, job placements, and high school
				equivalency test passage rates.
							(h)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $10,000,000 for fiscal year 2014 and such sums as may be
				necessary for each of the 5 succeeding fiscal years.
						(i)DefinitionIn this section, the term institution
				of higher education has the meaning given such term in section 101 of
				the Higher Education Act of 1965 (20 U.S.C.
				1001).
						.
			202.Conforming
			 amendmentsThe Workforce
			 Investment Act of 1998 (29 U.S.C. 9241 et seq.) is amended—
				(1)in section
			 111(b)(1)(C)(vii), by inserting , and public broadcasting
			 entities after juvenile justice programs;
				(2)in section
			 117(b)(2)(B), by inserting including public broadcasting
			 entities after entities;
				(3)in section
			 122(a)(2)(C), by inserting , including a public broadcasting
			 entity after training services;
				(4)in section
			 129(c)(2)(A), by inserting , including educational digital content and
			 services after instruction;
				(5)in section
			 203(5)(H), by inserting including a public broadcasting entity
			 after institution; and
				(6)in section
			 231(e)(6), by inserting and educational digital content and
			 services after computers.
				
